Case 2:20-cv-08046-JVS-KK Document 8 Filed 10/29/20 Page 1 of 5 Page ID #:282




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    FLOYD DEWAINE SCOTT,                             Case No. CV 20-8046-JVS (KK)
11                                  Petitioner,        ORDER SUMMARILY DISMISSING
                                                       ACTION WITH PREJUDICE
12                         v.
13    C. JOHNSON, Warden,
14                                  Respondent.
15
16
17                                                I.
18                                    INTRODUCTION
19         Petitioner Floyd Dewaine Scott (“Scott”), an inmate at California State Prison –
20   Los Angeles County (“CSP-LAC”), filed a pro se Petition for Writ of Habeas Corpus
21   (“Petition”) under 28 U.S.C. § 2254 (“Section 2254”). See ECF Docket No. (“Dkt.”)
22   1 at 14. The Petition purports to challenge an August 22, 2019 disciplinary hearing
23   that resulted in 60 days of no phone, yard, recreation, or day room privileges, and the
24   loss of 30 days good time credit. Id. at 19. On September 14, 2020, the Court issued
25   an Order to Show Cause Why this Action Should Not Be Summarily Dismissed for
26   Failure to State a Cognizable Habeas Claim (“OSC”). Dkt. 6. On October 1, 2020,
27   Scott filed a response to the OSC. Dkt. 7. For the reasons discussed below, the
28   Court summarily DISMISSES this action with prejudice.
Case 2:20-cv-08046-JVS-KK Document 8 Filed 10/29/20 Page 2 of 5 Page ID #:283




 1                                              II.
 2                            SUMMARY OF PROCEEDINGS
 3          On August 26, 2020, Scott constructively filed 1 the instant Petition. Dkt. 1.
 4   The Petition sets forth four “grounds for relief.” Id. at 14–23.
 5          Ground One alleges CSP-LAC correctional officer J. Fernald (“Fernald”) filed
 6   a false Rules Violation Report (“RVR”) against Scott without first issuing a verbal
 7   warning and retaliated against Scott for filing a 602 Appeal form. Id. at 15–18. Scott
 8   “seeks to have (A) The False RVR . . . removed from his Prison Perso[n]nel File, [and]
 9   (B) Criminal Charges brought against J. Fernald[.]” Id. at 18.
10          Ground Two alleges J. Varela (“Varela”), the senior hearing officer at Scott’s
11   August 22, 2019 disciplinary hearing, violated Scott’s due process and Eighth
12   Amendment rights by denying his request for a polygraph test and declining to require
13   supplemental reports from other correctional officers. Id. at 19–20. Scott seeks to
14   have Varela prosecuted for violating his constitutional rights. Id. at 20.
15          Ground Three alleges D. Barbato (“Barbato”), A.F. Martinez (“Martinez”), and
16   M. Hodges (“Hodges”) violated Scott’s due process and Eighth Amendment rights.
17   Id. at 20–22. Scott claims Barbato “classified the False RVR”; Martinez “failed to
18   correct the False RVR” or allow Scott to take a polygraph test; and Hodges “[failed]
19   to correct the False RVR,” “fully investigate the RVR,” and “seek the Supplemental
20   Reports from the [relevant] C/O’s[.]” Id. Scott seeks to have the RVR “removed
21   from [his] CDCR Person[n]el File with all copies and the Original Removed and given
22   to [him.]” Id. at 21.
23          Ground Four alleges the state courts failed to hold an evidentiary hearing in
24   each of Scott’s Petitions for Writ of Habeas Corpus seeking to remove the RVR on
25   the grounds that prison staff violated his due process and Eighth Amendment rights.
26
27
     1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
     pleading to mail to court, the Court deems the pleading constructively filed on the
28   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
     omitted).
                                                 2
Case 2:20-cv-08046-JVS-KK Document 8 Filed 10/29/20 Page 3 of 5 Page ID #:284




 1   Id. at 22; dkt. 7 at 9. Scott claims the state courts violated his due process and Sixth
 2   Amendment right “to meaningful access to the Courts when they failed to hold an
 3   evidentiary hearing.” 2 Dkt. 1 at 22.
 4         On September 14, 2020, the Court issued an OSC as to why the Petition
 5   should not be dismissed for failure to state a cognizable claim. Dkt. 6 at 2. Scott was
 6   instructed to respond no later than October 2, 2020 by 1) filing “a written response
 7   explaining why Scott’s claims are cognizable on habeas review,” 2) filing “a First
 8   Amended Petition curing” the failure to state a cognizable claim, or 3) voluntarily
 9   dismissing this action with prejudice. Id. at 4.
10         On October 1, 2020, Scott filed a response to the OSC, arguing the Petition
11   states a cognizable claim. Dkt. 7 at 1.
12                                              III.
13           THE PETITION FAILS TO STATE A COGNIZABLE CLAIM
14   A.    APPLICABLE LAW
15         A district court may entertain a petition for writ of habeas corpus filed by a
16   person in state custody “only on the ground that he is in custody in violation of the
17   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Estelle v.
18   McGuire, 502 U.S. 62, 68 (1991). “Challenges to the validity of any confinement or to
19   particulars affecting its duration are the province of habeas corpus; requests for relief
20   turning on circumstances of confinement may be presented in” an action pursuant to
21   42 U.S.C. § 1983 (“Section 1983”). Muhammad v. Close, 540 U.S. 749, 750 (2004)
22   (citation omitted). Thus, “when a prisoner’s claim would not necessarily spell
23   speedier release, that claim does not lie at the core of habeas corpus and may be
24
25
     2      It is not clear from the Petition what relief Scott is seeking as a result of the
     state courts’ failure to hold evidentiary hearings. To the extent Scott is requesting
26   either this Court order the state courts to hold an evidentiary hearing or this Court to
     hold an evidentiary hearing, such relief is not available where, as here, the underlying
27   claims are not cognizable for the reasons discussed below. See Schriro v. Landrigan,
     550 U.S. 465, 474 (2007) (“[I]f the record refutes the applicant’s factual allegations or
28   otherwise precludes habeas relief, a district court is not required to hold an evidentiary
     hearing.”).
                                                  3
Case 2:20-cv-08046-JVS-KK Document 8 Filed 10/29/20 Page 4 of 5 Page ID #:285




 1   brought, if at all, under [Section] 1983.” Skinner v. Switzer, 562 U.S. 521, 535 n.13
 2   (2011) (internal citation and quotation marks omitted); see also Nettles v. Grounds,
 3   830 F.3d 922, 927 (9th Cir. 2016) (holding a Section 1983 action “is the exclusive
 4   vehicle for claims brought by state prisoners that are not within the core of habeas
 5   corpus”).
 6         In addition, under Federal Rule of Civil Procedure 8 (“Rule 8”), a habeas
 7   petition must contain a “short and plain statement of the claim showing the pleader is
 8   entitled to relief,” and “[e]ach allegation must be simple, concise, and direct.” FED. R.
 9   CIV. P. 8(a), (d); see Petillo v. Los Angeles Dep’t. of Child. & Fam. Servs., No. CV 17-
10   08062-JFW (AS), 2018 WL 748290, at *1 (C.D. Cal. Feb. 7, 2018) (applying Rule 8
11   standards to a habeas petition); Mayle v. Felix, 545 U.S. 644, 649 (2005) (“Rule 2(c) of
12   the Rules Governing Habeas Corpus Cases requires a more detailed statement [than
13   Rule 8]. The habeas rule instructs the petitioner to ‘specify all the grounds for relief
14   available to [him]’ and to ‘state the facts supporting each ground.’”); Rule 2(c) of the
15   Rules Governing Section 2254 Cases in the United States District Courts. 3
16   B.    ANALYSIS
17         Here, success on the Petition would not “necessarily spell speedier release”;
18   therefore, Scott’s claims “do not lie at the core of habeas corpus.” Skinner, 562 U.S.
19   at 535 n.13. Rather, the specific relief Scott appears to request is that the RVR be
20   removed from his file and correctional officers Fernald and Varela be criminally
21   prosecuted for their actions. Dkt. 1 at 18, 20; Dkt. 7 at 11. Scott does not seek to
22   have the August 22, 2019 disciplinary hearing reversed, nor does he seek to have his
23   good time credits restored. In fact, Scott states, “the 30 days lost of good time credits
24   were automatically restored.” Dkt. 7 at 5, 11. 4 In addition, while Scott speculates the
25
     3      Rules Governing Section 2254 Cases in the United States District Courts,
26   ADMINISTRATIVE OFFICE OF THE U.S. COURTS, https://www.uscourts.gov/sites/
     default/files/rules_governing_section_2254_and_2255_cases_in_the_u.s._district_co
27   urts_-_dec_1_2019.pdf (last visited Oct. 23, 2020).
     4      If in fact the 30 days of good time credits lost were automatically restored, any
28   habeas action challenging the disciplinary proceedings may be moot. See Johnson v.
     McDonald, No. CIV S10-1641-FCD-CMK-P, 2011 WL 777911, at *1–2 (E.D. Cal.
                                                 4
Case 2:20-cv-08046-JVS-KK Document 8 Filed 10/29/20 Page 5 of 5 Page ID #:286




 1   RVR “can extend a prison stay with a parole board,” id. at 7, he fails to demonstrate
 2   collateral consequences are likely to result from the RVR. See Johnson v. McDonald,
 3   No. CIV S10-1641-FCD-CMK-P, 2011 WL 777911, at *1 (E.D. Cal. Feb. 28, 2011)
 4   (“[I]n the prison disciplinary context, collateral consequences can be proven if the
 5   petitioner can show consequences which are not speculative or ephemeral but are
 6   likely to result from the disciplinary action being challenged.”).
 7          Accordingly, based on the relief sought, the claims in the Petition are not
 8   cognizable on habeas review and must be brought, if at all, under Section 1983. 5
 9                                              IV.
10                                           ORDER
11          Thus, this Court ORDERS Judgment be entered summarily DISMISSING this
12   action with prejudice.
13
14
     Dated: October 29, 2020
15
                                           HONORABLE JAMES V. SELNA
16                                         United States District Judge
17
     Presented by:
18
19
20
21   HONORABLE KENLY KIYA KATO
     United States Magistrate Judge
22
23   Feb. 28, 2011) (finding no relief can be granted because the credits have already been
     restored and dismissing the petition as moot).
24   5       When a prisoner’s claim is not cognizable in habeas corpus, the Court may
25   construe the petition as a civil rights complaint. See Wilwording v. Swenson, 404 U.S.
     249, 251 (1971), superseded by statute on other grounds as recognized in Woodford
26   v. Ngo, 548 U.S. 81, 84 (2006). Here, however, converting the Petition to a civil
     rights action would impose burdensome constraints–such as a significantly higher
27   filing fee, the means of collecting it, and restrictions on future filings–that could make
     conversion more disadvantageous than dismissal of the Petition with prejudice to
28   filing a civil rights complaint. See Nettles, 830 F.3d at 936. The Court, thus, declines
     to recharacterize the Petition as a civil rights complaint.
                                                   5
